Title: Thomas Jefferson to the Convention of Bristol County, Rhode Island, 29 March 1809
From: Jefferson, Thomas
To: Bristol County, R.I. Citizens


           The reciept of your friendly address in the last moments of the session of Congress, will, I trust, offer a just apology for it’s late acknolegement. 
          We have certainly cause to rejoice that since the waves of affliction & peril, raised from the storm of war by the rival belligerents of Europe, have undulated on our shores, the councils of the nation have been able to preserve it from the numerous evils which have awfully menaced, & otherwise might have fallen upon us. how long we may yet retain this desirable position is difficult to be foreseen. but confident I am that as long as it can be done consistently with the honour & interest of our country, it will be maintained by those to whom you have confided the helm of government. a surer pledge for this cannot be found than in the public & private virtues of the successor to the chair of government, which you so justly recognise. your reflections are certainly correct on the importance of a good administration in a republican government, towards securing to us our dearest rights, & the practical enjoiment of all our liberties; and such an one can never fail to give consolation to the friends of free government, & mortification to it’s enemies. in retiring from the duties of my late station, I have the consolation of knowing that such is the character of those into whose hands they are transferred, & of a conviction that all will be done for us which wisdom & virtue can do.
          I thank you fellow citizens for the kind sentiments of your Address, & am particularly gratified by your approbation of the course I have pursued; & I pray heaven to keep you under it’s holy favor.
          
            Monticello.
            Mar. 29. 09.
          
            Th:
            Jefferson
        